 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (the “Agreement”) is made as of April 9, 2015 by
and between New Media Insight Group, Inc. a Nevada corporation with principal
offices at 28202 N. 58th Street, Cave Creek, AZ 85331 (the “Company”) and Iconic
Holdings, LLC, a Delaware LLC with principal offices at 7200 Wisconsin Ave,
Suite 206, Bethesda, MD 2081 (the “Purchaser”). As used herein, the term
“Parties” shall be used to refer to the Company and Purchaser jointly.

 

WHEREAS:

 

  A The Parties jointly warrant and represent that they have a pre-existing
relationship prior to the date of this Agreement.             B. Purchaser
warrants and represents that it is sophisticated and experienced in acquiring
the debt instruments issued by small early-stage companies that have not achieve
profitability, positive cash flow or both.             C. Purchaser warrants and
represents that it is an “accredited investor,” as that term is defined in Rule
501 of the Securities Act of 1933, as amended (the “1933 Act”).             D.
Purchaser warrants and represents that prior to entering into this Agreement
that it has received and completed its review of the Company’s corporate and
financial statements as included in the filings and disclosures as listed for
the Company with the Securities and Exchange Commission which has allowed
Purchaser to make an informed investment decision with respect to purchase of
that certain Convertible Promissory Note in the stated original principal amount
of $60,500 (the “Note”) attached in Exhibit A and dated April 9, 2015.          
  E. The Purchaser acknowledges and agrees that it is acquiring the Note for
investment purposes only and not with a view to a distribution.             F.
The Purchaser acknowledges and agrees that: (i) the Note is a “restricted
security,” as that term is defined in the 1933 Act and (ii) no registration
rights have been granted to Purchaser to register the Note.  

 

NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:

 

Section 1. SALE AND ISSUANCE OF THE NOTE. In consideration of the Company’s
receipt of the initial sum of $60,500 at Closing (as defined in Section 2.1),
the Company shall sell to the Purchaser, and the Purchaser shall purchase from
the Company (the “Issuance”) the Note upon the terms set forth in this
Agreement. In addition, a copy of that certain Action of the Board of Directors,
dated April 9, 2015 (the “Action of the Board of Directors”) is attached hereto
as Exhibit A.

 

 1 

 

 

Section 2. THE CLOSING.

 

2.1. PLACE OF CLOSING AND PROCEDURE AT CLOSING. The closing of the issuance of
the Note to the Purchaser (the “Closing”) shall take place simultaneously with
and upon the satisfaction of the following conditions:

 

(1) the Company’s execution and delivery to the Purchaser of the following: (a)
an executed copy of this Agreement; (b) an executed copy of the Note; (c) a
signed copy of the Irrevocable Instructions to the Transfer Agent; and (d) the
signed Action of the Board of Directors.

 

(2) the Purchaser’s execution of a wire transfer to the Company no later than 2
business days following the Closing as follows: the sum of $50,000 in cash shall
be remitted and delivered to the Company, $5,000 shall be remitted and delivered
to Luke Hoppel for due diligence services and $5,500 in cash shall be retained
by the Purchaser through an original issue discount for due diligence and legal
bills related to this transaction.

 

Section 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchaser as follows:

 

3.1. ORGANIZATION. The Company is duly organized, validly existing and in good
standing under the laws of the State of Nevada and is qualified to conduct its
business as a foreign corporation in each jurisdiction where the failure to be
so qualified would have a material adverse effect on the Company.

 

3.2. AUTHORIZATION OF AGREEMENT, ETC. The execution, delivery and performance by
the Company of this Agreement, the Note, and each other document or instrument
contemplated hereby or thereby (collectively, the “Financing Documents”) have
been duly authorized by all requisite corporate action by the Company and
delivered by the Company. Each of the Financing Documents, when executed and
delivered by the Company, constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws affecting creditors’ rights and remedies
generally, and subject as to enforceability to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

Section 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser hereby represents and warrants to the Company as follows:

 

4.1. AUTHORIZATION OF THE DOCUMENTS. Purchaser has all requisite power and
authority (corporate or otherwise) to execute, deliver and perform the Financing
Documents to which it is a party and the transactions contemplated thereby, and
the execution, delivery and performance by such Purchaser of the Financing
Documents to which it is a party have been duly authorized by all requisite
action by such Purchaser and each such Financing Document, when executed and
delivered by the Purchaser, constitutes a valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).

 

 2 

 

 

4.2. INVESTMENT REPRESENTATIONS. The Purchaser warrants and represents that:

 

  (a) the Purchaser is an accredited investor (as that term is defined in Rule
501(a)(1) of Regulation D of the 1933 Act;         (b) the Purchaser is
sophisticated and experienced in acquiring the securities of small public
companies;         (c) the Purchaser has reviewed the Company’s Annual and
Quarterly Reports together with the audited financial statements contained
therein;         (d) the Purchaser has had sufficient opportunity to review and
evaluate the risks and uncertainties associated with the purchase of the
Company’s securities;         (e)  the Purchaser is acquiring the Note from the
Company for investment purposes only and not with a view to a distribution.

 

4.3 RESTRICTED SECURITY. Purchaser understands and acknowledges that the Note
has not been, and when issued will not be, registered with the Securities and
Exchange Commission. Purchaser warrants and represents that it has fully
reviewed the restricted securities legend and the terms thereof with its
financial, legal, investment, and business advisors and that it has not relied
upon the Company or any other person for any advice in connection with the
purchase of the Note, this Agreement, or both of them.

 

4.4 LEGAL COUNSEL. Purchaser has consulted with its own independent legal, tax,
investment, and other advisors of its own choosing prior to entering into this
Agreement.

 

4.5 ABSENCE OF REGISTRATION RIGHTS. Purchaser understands and agrees that it is
not acquiring and has not been granted any registration rights with respect to
the Note. The Note is a restricted security and the Purchaser understands that
there is no trading market for the Note and no such market will likely ever
develop.

 

Section 5. BROKERS AND FINDERS.

 

The Company shall not be obligated, unless previously detailed in Section
2.1(2), to pay any commission, brokerage fee or finder’s fee based on any
alleged agreement or understanding between the Purchaser and a third person in
respect of the transactions contemplated hereby. The Purchaser hereby agrees to
indemnify the Company against any claim by any third person for any commission,
brokerage or finder’s fee or other payment with respect to this Agreement or the
transactions contemplated hereby based on any alleged agreement or understanding
between the Purchaser and such third person, whether express or implied from the
actions of the Purchaser.

 

 3 

 

 

Section 6. SUCCESSORS AND ASSIGNS.

 

This Agreement shall bind and inure to the benefit of the Company, the Purchaser
and their respective successors and assigns.

 

Section 7. ENTIRE AGREEMENT.

 

This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties with respect
thereto.

 

Section 8. NOTICES.

 

All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be personally served, sent via facsimile or
e-mail, or sent in writing via an internationally recognized overnight courier
or by registered or certified mail, return receipt requested and postage prepaid
to the address of each party listed on the first page of this Agreement or to
such other address as the party to whom notice is to be given may have furnished
to the other parties to this Agreement in writing in accordance with the
provisions of this Section 8. Any such notice or communication shall be deemed
to have been received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of facsimile or e-mail, immediately (iii) in the case
of an internationally-recognized overnight courier, on the next business day
after the date when sent and (iv) in the case of mailing, on the third business
day following that on which the piece of mail containing such communication is
posted.

 

Section 9. AMENDMENTS.

 

This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and the Purchaser.

 

Section 10. ATTORNEYS’ FEES.

 

In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys’ fees and other costs and expenses by the other
parties to the dispute.

 

Section 11. GOVERNING LAW AND ARBITRATION.

 

(A) This section is controlled by Section 3.00(i) of the Convertible Promissory
Note dated April 9, 2015.

 

Section 12. CAPTIONS AND EXHIBIT A.

 

The captions by which the sections and subsections of this Agreement are
identified are for convenience only, and shall have no effect whatsoever upon
its interpretation. Exhibit A is attached hereto and each of the attachments
listed in Exhibit A are each with Exhibit A incorporated by reference herein.

 

 4 

 

 

Section 13. SEVERANCE.

 

If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

Section 14. COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.

 

[The remainder of this page has been left intentionally blank.]

 

 5 

 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Note Purchase
Agreement as of the date first written above.

 

  FOR THE COMPANY:         New Media Insight Group, Inc.         By:     Name:  
  Its:           FOR THE PURCHASER:         Iconic Holdings, LLC         By:    
Name:     Its: Manager

 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

 

[The remainder of this page has been left intentionally blank.]

 

 6 

 

 

EXHIBIT A

 

(Copy of Convertible Promissory Note, Board Resolution, and Irrevocable
Instructions to Stock Transfer Agent, are each attached hereto.)

 

1. Copy of Convertible Promissory Note

 

2. Copy of the Board Resolution of the Borrower

 

3. Copy of Irrevocable Instructions to Stock Transfer Agent

 

[The remainder of this page has been left intentionally blank.]

 



 7 

 

